DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
The IDS filed 11/10/2020, 9/01/2020 and 8/26/2020 have been considered by the Examiner.  
Priority
In view of Applicant’s arguments filed 8/26/2020 priority is given to US application 13/300,235 filed 11/18/2011.
Applicants argue that the instant specification claims priority to US 13/110,685 filed 5/18/2011 corresponding to US 2011/0288780 and point to paragraph [02888] of ‘780 disclosing that a plurality of polymorphic loci comprises 10 or at least 50,000 loci.
In response, the totality of claim 1 is not found in 2011/0288780, in particular tagging the isolated DNA fragments with a tail sequence and a molecular barcode such that DNA fragments with the same targeted locus have a unique barcode, amplifying the tagged DNA using a one-sided nested PCR reaction. In their response on 8/26/2020, Applicants pointed to US 13/300,235 filed 11/18/2011 for support for Claim 1 which was found persuasive. The priority to ‘235 filed 11/18/2011 is maintained.



Claim Rejections - 35 USC § 103
The instant rejection is maintained for reasons of record.
	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

	This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1-9 and 11-30 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sparks et al. (US 2013/0040375) in view of Lo et al. (US 2011/0105353).
Sparks et al. teaches multiplexed assays (i.e. amplifying) at least 10 or more loci simultaneously (par. 0018) using a “one sided nested PCR” reaction (Figure 2) which uses a unique “index” (i.e. unique barcode), a universal primer (i.e. tail sequence) and region complementary to the selected locus (i.e. target sequence)(par. 0145 and Figure 2, see items 209, 221, 205 and Figure 3, items 309, 321 and 305), as in claims 1 and 16.

Sparks et al. teach counting number of selected loci present in mixed samples (par. 0053 and 0094), which makes obvious claims 2, 17 and 18.
Sparks et al. teach distinguishing particular alleles (par. 0014) and makes obvious detecting alleles with a polymorphism or mutation (par. 0108), as in claims 3 and 19.
Sparks et al. makes obvious high throughput sequencing (par. 0132), as in claims 4 and 20.
Sparks et al. teach detecting chromosomal abnormalities using multiplex assays (par. 0131-0143) and detection of copy number variation (par. 0048), as in claims 5 and 21.
Sparks et al. teach blood and plasma samples (par. 0048), as in claims 6, 7, 22, and 23.
Sparks et al. teach at least two universal primers (i.e. tail sequences) in each primer set (Figure 3, items 309 and 311); Sparks teach different universal primers for each side of the locus (Figures 2 and 3), as in claims 9, 12, 13, 14, 25, 26, 27 and 28.
Sparks et al. teaches a “bridging oligos” (Figure 3, items 313 and 333) which reads on being a third known tail, as in claims 15 and 29. 
Sparks et al. do not specifically teach isolating DNA fragments that are between 100 bp and 220 bp wherein some of the fragments are target DNA molecules comprising one or more target loci, as in claim 16.

Lo et al. teach analyzing DNA fragments (maternal and fetal) from maternal samples to identify alleles at certain loci (Abstract). 
Lo et al. teach that most fetal DNA is less than 200 bp (par. 0068), i.e. between 100 bp and 220 bp, as in claim 16
Lo et al. teach isolating fetal DNA from maternal plasma or serum (par. 0067) which also reads on claims 6, 7, 22 and 23.
Lo et al. teach isolating fetal DNA from maternal plasma (par. 0067) which is equivalent to “circulating DNA,” or cell free DNA and therefore makes obvious “wherein the sample is from an individual suspected of having cancer,” because a female can be suspected of having cancer (and the mechanism for extracting/isolating cell free DNA is the same for cancer), as applied to claims 8 and 24.
Lo et al. makes obvious using barcodes to index and quantitate the DNA fragments after sequencing (par. 0074), as in claim 11.
Lo et al. teach sequencing loci across the maternal genome (par. 0107, 129-130, 192) and teach “genomewide analysis across different loci” (par. 0239) and therefore make obvious at least 100 loci, as in claim 30. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have used the index (i.e. barcode) and tail sequence tags for amplifying and sequencing DNA fragments to determine SNP loci as taught by Sparks et al. with the method of Lo et al. for amplifying and clonal sequencing of cell free DNA taught by Lo et al. Lo et al. teach a need to determine mutation in the cell free DNA (par. 0008). One of skill in the art would have had a reasonable expectation of success .

Claim 10 is rejected under 35 U.S.C. 103(a) as being unpatentable over Sparks et al. in view of Lo et al. (US 2011/0105353) as applied to claims 1-9 and 11-30 and further in view of McCloskey et al. (Biochemical genetics, vol. 45 (2007): 761-767)
Sparks et al. in view of Lo et al. make obvious isolating short DNA fragments from a sample comprising target nuclei, tagging the fragments with at least two tail sequences and a barcode, amplifying and sequencing the fragments to characterize the target loci, as in claims 1 and 16.  
Sparks et al. in view of Lo et al. also make obvious claims 2-9, 11-15 and 17-30 as set forth in the rejection above. 
Sparks et al. and Lo et al. both teach using barcodes to index DNA fragments however nether Sparks et al. or Lo et al. teach random barcodes as recited in claim 10.
McCloskey et al. however make obvious using randomly generated barcodes in PCR reactions (Abstract). McCloskey et al. teach using randomly generated barcodes to distinguish among allele copies and that their barcode of seven nucleotides can give 16,384 possible barcodes (page 674, section “Barcode”).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have combined the teachings of Sparks et al. and Lo et al. for tagging DNA fragments comprising target loci with barcodes with the random barcodes taught by McCloskey et al. McCloskey et al. provide motivation by teaching that random barcodes enable distinguishing among allele copies per reaction (page 764, section 
Furthermore, applying the KSR standard of obviousness to Sparks et al., Lo et al. and McCloskey it would have been prima face obvious to one having ordinary skill in the art at the time the invention was made to modify Sparks et al. in view of Lo et al.  to include randomly generated barcodes as taught by McCloskey since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. KSR, 127 S.Ct. at 1740, 82 USPQ2d at 1396.

Response to Arguments
Applicant's arguments filed 3/03/2021 have been fully considered but they are not persuasive. 
Applicants argue that the instant specification claims priority to US 13/110,685 filed 5/18/2011 corresponding to US 2011/0288780 and point to paragraph [02888] of ‘780 disclosing that a plurality of polymorphic loci comprises 10 or at least 50,000 loci.
In response, the totality of claim 1 is not found in 2011/0288780, in particular tagging the isolated DNA fragments with a tail sequence and a molecular barcode such that DNA fragments with the same targeted locus have a unique barcode, amplifying the tagged DNA using a one-sided nested PCR reaction. In their response on 8/26/2020, 
Applicants argue that Sparks et al. filed 8/8/2011 is not prior art based on Applicant’s newly suggested priority date. This argument is not convincing because Applicant’s US 13/110,685 filed 5/18/2011 corresponding to US 2011/0288780 does not disclose the totality of the method of claim 1.
Applicants argue that the provisional application of Sparks et al. 61/371,650 (‘650) filed 8/6/2010 does not disclose the relevant subject matter pointed to in the cited Sparks US 2013/0040375 (‘375). 
In response, Sparks et al. provisional 61/371,650 is incorporated by reference into ‘375 and provides support for ‘375 in that the provisional ‘650 is directed to detecting “target sequence regions” on fetal DNA from a maternal blood sample using multiplex PCR. The ‘650 provisional supports the ‘375 disclosure by teaching detection of 192 target sequence regions (par. 0066 of ‘650), up to 100 target nucleic acids per chromosome (i.e. target loci)(par. 0065 or ‘650) and a single reaction (par. 0018 of ‘650) or pooling at least 12 samples into multiplex reaction (par. 0064 of ‘650).
Regarding the “sample index,” taught in Sparks et al. (‘375 par. 0018, 0120, 0148), interpreted as the recited “barcode,” of instant claim 1, claim 1 merely recites that the tagged DNA “comprising a same targeted locus have a unique molecular barcode.” The instant claim is not specific what the barcode is unique to, e.g. sample or each DNA fragment. 

Random index sequences are preferably 6 or more nucleotides in length. In a preferred embodiment, the random index is long enough to have statistical probability of labeling each molecule with a target sequence uniquely. For example, if there are 3000 copies of a particular target sequence, there are  substantially more than 3000 random indexes such that each copy of a particular target sequence is likely to be labeled with a unique random index.
Applicants argue that Sparks et al. do not teach a “tail” sequence because in the context of Applicant’s disclosure, a “tail” comprises a sequence of specified bases with no or minimal complementarity to the target locus. 
In response, Applicants are arguing limitations not recited in the claims such that the recited “tail” sequence can be distinguished from the tail universal primer sequence of the prior art. Applicant’s specification discusses tail sequences (page 85, lines 18-31 and page 86, lines 8-17) as corresponding to primers which may be universal primers. The instant claims do not distinguish tail sequences from universal primers. 
Applicants argue that Sparks does not teach “nested PCR” however the instant specification does not provide a definition of “nested PCR” and therefor the limitation was interpreted as multiplex PCR followed by additional PCR steps as taught in Sparks et al. (par. 0133, 0181 and Figure 2).

Other Noted Prior Art
May et al. (US 2010/0273219) Teaches amplification of loci corresponding to target nucleic acids (par. 0034); unique barcodes (par. 133 and 174); and target-specific 
Fu et al. (US 2011/0045462) teaches a unique barcode (par. 0039 and 0127) does not have significant sequence homology to any sequences in the human genome.
	Elrich et al. (BMC genomics vol.12 (January 2011) pages 1-13) teach molecular barcoding and amplification for sequence determination of class I HLA loci; Elrich teach pooling and processing up to 96 samples.
	Varley et al. (Genome research, vol. 18 (2008) pages 1844-1850) teaches nested multiplex PCR where 90 targeted exons (i.e. target loci) are amplified; Varley et al. teach sample specific DNA barcodes (Abstract).

Suggestion for Examiner Interview
Applicant is advised to contact the Examiner at the below listed contact information in order to set up an Interview to discuss the rejections maintained and newly set forth herein.  It is noted that an Interview with the Examiner serves to move prosecution forward and clarify remaining issues in the Office Action.

E-mail communication Authorization
Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject matter concerning the above application via Internet e-mail communications. See MPEP 502.03. To approve such communications, Applicant must provide written authorization for e-mail communication by submitting the following statement via EFS Web (using PTO/SB/439) or Central Fax (571-273-8300):
Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 
Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the USPTO are for the sole use of the intended recipient, and may contain information subject to the confidentiality requirement set forth in 35 USC § 122. See also MPEP 502.03.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anna Skibinsky whose telephone number is (571) 272-4373.  The examiner can normally be reached on 12 pm - 8:30 pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Anna Skibinsky/
Primary Examiner, AU 1631